Citation Nr: 0500237	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss disability.


FINDING OF FACT

Competent evidence of in-service hearing loss, manifestations 
of sensorineural hearing loss within one year following the 
veteran's discharge from service, and evidence of a nexus 
between the current bilateral hearing loss disability and 
service are not of record.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for service connection by means of the 
July 2003 letter and by means of the discussions in the 
August 2003 rating decision and the October 2004 statements 
of the case.  In the July 2003 letter, the RO informed the 
veteran that the evidence necessary to substantiate his claim 
for service connection would be evidence of a disease or 
injury that began or was aggravated during service, a current 
physical or mental disability, and evidence of a relationship 
between the current disability and the disease or injury in 
service.  The RO noted that evidence of a relationship 
between the current disability and service was usually shown 
by medical records or established by medical opinions.  

In the August 2003 rating decision and the October 2004 
statement of the case, the RO stated that the service medical 
records showed that all audiological testing found normal 
hearing and that there was no evidence in the record to show 
that hearing loss was manifested within one year following 
the veteran's discharge from service.  The RO recognized that 
the veteran has a hearing loss disability for VA purposes, 
see 38 C.F.R. § 3.385, but that the VA audiologist had 
attributed the veteran's hearing loss to post service noise 
exposure.  Therefore, service connection for hearing loss 
could not be granted.  Based on the above, the Board finds 
that the veteran has been notified of the evidence and 
information necessary to substantiate his claim, which would 
be evidence of sensorineural hearing loss within one year 
following the veteran's discharge from service and/or 
evidence of a nexus between the post service hearing loss and 
service.  Therefore, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
to substantiate his claim for service connection.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the July 2003 letter, the RO stated the 
following:

VA is responsible for getting the 
following evidence:
?	Relevant federal records, including 
service records, VA Medical Center 
records, and records from other 
federal agencies, such as Social 
Security Administration.  You must 
give us enough information to be 
able to identify and request 
relevant records where they exist.  

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not in the custody 
of federal department or agency, to 
include records from State or local 
governments, private medical care 
providers, current or former 
employers, and other non-Federal 
governmental sources.  You must give 
us enough information to be able to 
identify and request relevant 
records where they exist.  

(Bold in original.)  The RO noted that it was the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Thus, the letter informed the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  Additionally, the RO obtained treatment 
records from the VA facility in Cheyenne, Wyoming.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  Further, 
an examination, to include a medical opinion, was provided in 
connection with the veteran's claim for service connection.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the July 2003 letter was issued 
prior to the August 2003 rating decision.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the July 2003 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the July 2003 letter, 
the RO informed the veteran that it needed evidence to 
support his claim and asked him to submit that evidence as 
soon as possible.  The Board finds this informed the veteran 
to submit any evidence to support his claim.  Regardless, in 
an Office of General Counsel opinion, the General Counsel 
determined that the Court's holding that the statute and the 
regulation required VA to include the fourth element was 
obiter dictum and was not binding on VA.  VA OGC Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The General Counsel noted that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.

The veteran's representative has argued that the RO did not 
meet VA's duties to notify and assist; however, for the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met.



II.  Decision

The veteran contends that service connection for bilateral 
hearing loss is warranted.  He states that while he was in 
service, he was exposed to excessive noise because he worked 
on airplanes and was not provided hearing protection.  He 
states that after he left service, he was an auto mechanic 
and subsequently an auctioneer.  He notes that he hunted 
occasionally.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as sensorineural hearing loss 
(organic disease of the nervous system), may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss 
disability.  The Board notes that the August 2003 VA 
audiological evaluation shows that the veteran has a hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
Thus, the veteran has a current disability.  

The service medical records show no hearing loss in service.  
In fact, the separation examination, done in February 1946, 
shows 15/15 in both whispered voice and spoken voice in both 
ears.  The first objective showing of any hearing loss in the 
record is in June 2003, which is approximately 57 years 
following the veteran's discharge from service.  There is no 
objective evidence showing that sensorineural hearing loss 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.  
Additionally, in the August 2003 VA audiological evaluation 
report, the audiologist stated she had reviewed the claims 
file and noted that the veteran had no hearing loss shown in 
service.  She determined that it was less likely than not 
that the veteran's hearing loss was due to in-service noise 
exposure.  Instead, the audiologist determined that it was 
due to post service noise exposure, noting that the veteran 
had "a lot of occupational noise without ear protection" 
since his discharge from service.  Further, the audiologist 
stated that the veteran reported that he did not notice 
hearing loss until 10 to 12 years prior.  This is evidence 
against a finding that the hearing loss is due to service.

The Board is aware that the veteran has alleged that he did 
not report post service noise exposure as described by the VA 
audiologist.  He stated that the audiologist got information 
mixed up between his history and the history of his mother's 
hearing loss.  The Board notes that in a June 2003 VA 
outpatient treatment report, it shows that the veteran 
reported a gradual onset of hearing loss with increased 
hearing loss in the last two years.  The Board finds that the 
history reported by the veteran in the June 2003 and August 
2003 VA medical records are consistent and finds that such 
history is more credible than the veteran's allegations that 
he did not report the history as stated by the VA audiologist 
in the August 2003 audiological evaluation report.  However, 
even if the Board accepted the veteran's allegations that he 
did not report that history, the preponderance of the 
evidence of record is still against his claim.  The 
separation examination shows normal hearing.  The first 
objective evidence of bilateral hearing loss is June 2003, 
which is more than 50 years following the veteran's discharge 
from service.  The lack of continuity of symptomatology 
between the time the veteran was discharged from service 
until the time he filed his claim for benefits, is evidence 
against the veteran's claim that his hearing loss is related 
to service.

There is a December 2003 VA outpatient treatment report that 
shows that the examiner stated the following, in part:

[The veteran] did get in and get his 
hearing tested.  At this point in time as 
near as I can interpret what he is 
telling me, they said that he needed a 
hearing aid, but that it was not bad 
enough that he needed a hearing aid, so 
I'm not sure exactly what that means.  In 
the meantime he is pursuing service 
connectivity for his hearing loss which 
make imminent amounts of sense since he 
worked around the airplane engines while 
he was in the military.

(Emphasis added.)

The veteran believes that this statement supports his claim 
for service connection for bilateral hearing loss.  The Board 
disagrees.  The examiner stating that the veteran's claim for 
service connection for hearing loss "makes imminent amounts 
of sense" is not competent evidence of a nexus between the 
current hearing loss disability and service.  Regardless, the 
Board finds that the statement made by the VA audiologist in 
the August 2003 audiological evaluation report to be far more 
probative regarding the issue of whether the current hearing 
loss is related to service.  Specifically, the VA audiologist 
had an opportunity to review the claims file, which included 
a finding that the service medical records showed normal 
hearing, and based her opinion on both the evidence in the 
claims file and the veteran's report of history.  It is not 
shown that the examiner in the December 2003 report had an 
opportunity to review the veteran's claims file.  Again, the 
Board does not find that this examiner provided a nexus 
between the veteran's current hearing loss and service.

As stated above, the Board notes that there is a lack of 
continuity of symptomatology of hearing loss between the 
veteran's discharge from service in 1946 and the 2003 VA 
medical records, which show that the veteran has a current 
hearing loss disability for VA purposes.  Further, no 
competent professional has attributed the post service 
diagnosis of bilateral hearing loss to the veteran's service.  
While the veteran has attributed the current bilateral 
hearing loss disability to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board finds that the veteran's claim for service 
connection for a bilateral hearing loss disability cannot be 
granted because the veteran has not brought forth competent 
evidence of a nexus between the current bilateral hearing 
loss disability and service, to include manifestations of 
such to a compensable degree within one year following the 
veteran's discharge from service.  Again, there is a 57-year 
gap in time between the veteran's discharge from service and 
the first objective evidence of hearing loss.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board regrets that a more favorable decision could not be 
made in this case and is appreciative of the veteran's 
service to the country.


ORDER

Service connection for bilateral hearing loss disability is 
denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


